Citation Nr: 1516159	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic brain injury (TBI).  

2.  Entitlement to service connection for TBI.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to June 1965. 

In June 2012, the Veteran testified before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record.

In April 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran's claim of service connection for TBI is based upon the same factual basis and symptoms as his original claim for service connection for residuals of concussion (previously claimed as head injury), which the RO denied in February 2006.  As such, the Board considers this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The claim for service connection for residuals of concussion was denied by the RO in a February 2006 rating decision.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to him.

2. New and material evidence has been submitted since the time of the final February 2006 rating decision.

3. The Veteran does not have a TBI or current residuals from being hit on the head in service.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for TBI is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. A TBI was not incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim." 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

In March 1998, the Veteran was denied service connection for residuals of concussion as the RO found no current disability.  The RO again denied the claim for service connection for residuals of concussion in February 2006.  He did not submit any evidence within one year and the decision became final.

Evidence associated with the Veteran's claims file in connection with his 2008 claim includes a further description by the Veteran of an in-service incident in which he was hit in the head and medical records showing some current ongoing memory and cognitive impairment.  Thus, new and material evidence has been submitted to reopen the Veteran's claim.  The appeal is granted to this extent.

Having reopened the claim, the Board will address the issue on the merits.  Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he currently suffers from a TBI due to an incident in service in which he was hit on the head with a chair.  Service treatment records reflect that he was hospitalized for a week in 1964 for a head injury after being struck on the head with a chair or other object in a fight.  He returned to the hospital less than a week later for four days of observation and was diagnosed with post-traumatic syndrome.  At his Board hearing, he testified he returned to the hospital the second time because he was having difficulty with his memory.  He testified that he was having difficulty with his work as a mechanic so for his remaining time in service he was put on a different duty that he could do.  The April 1965 separation examination noted no neurologic abnormalities.

The Veteran testified that he ran an auto body shop with his brother after service and did not seek any treatment for memory problems until he went to the VA 13 to 14 years ago.  He described his problems as progressive over the years.

In December 1997, the Veteran underwent a VA examination at which the examiner diagnosed posttraumatic encephalopathy producing mainly memory loss and concentration difficulty.  However, the examiner also stated that the Veteran was service-connected for organic brain syndrome, which is not factually accurate.  Therefore, the Board finds the diagnosis has limited probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based upon an inaccurate factual premise had no probative value).  

VA treatment records indicate that the Veteran underwent a neurological evaluation in March 2004 after complaining of memory problems, and his memory problems were attributed to his drug and alcohol abuse.  An October 2007 VA neuropsychological evaluation reflected that he had significant cognitive impairment; however, the etiology was indeterminate but "likely reflects a combination of cerebrovascular disease and substance abuse in the context of innate borderline-low average intellectual functioning."  The doctor stated that "[a]ny impact of an old head injury can not be assessed without access to old school and military records plus details of the reputed concussion."  Subsequent VA treatment records show his memory loss as being attributed to multi-infarct dementia with likely superimposed effects of alcohol.

In April 2010, the Veteran underwent a VA examination but the examiner stated that due to the Veteran's inability to provide responses to questions, he could only conclude that the Veteran had severe dementia of an unknown origin.

In May 2012, the Veteran was afforded another VA examination.  The examiner noted mild memory loss, mildly impaired judgment, and occasionally impaired communication and expression.  However, he opined that the Veteran did not have a TBI; rather, he concluded that the Veteran suffered a concussion during service that was acute and transitory.  The examiner stated that the Veteran's current symptoms were most likely attributable to alcohol and substance use.  The examiner noted that the Veteran was 72 years old, currently drank a half a pint of alcohol a day and started drinking at age 16, and did cocaine and marijuana for several years in the past.

The Board gives significant probative weight to the opinion of the May 2012 VA examiner, who examined the Veteran, reviewed his file, and offered an opinion supported by the evidence.  The VA examiner's opinion weighs strongly against service connection for TBI.

The Board has considered the Veteran's lay statements and testimony that his current problems, including memory loss, are a result of a TBI incurred in service.  However, diagnosing a TBI is a complex neurological question, not capable of lay observation, and the Veteran's own medical history is complicated by the five decades since his separation from service.  As a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See 38 C.F.R. § 3.159(a)(1); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The most competent medical evidence, specifically the May 2012 VA examination, supports that the Veteran experienced a concussion in service that resolved without residuals.  

The Veteran is competent to report what symptoms he has that are capable of lay observation, including his memory difficulties.  Further, he is competent to report the onset of those symptoms to the best of his recollection.  However, the Board notes that the Veteran himself testified that his memory problems have progressed over the years without him seeking any medical treatment for more than three decades after service.  The most competent medical evidence supports that the Veteran's current problems are attributable to an etiology not related to service (alcohol and substance abuse).  

Therefore, the Board finds a preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the appeal is denied.

Finally, VA's duties to notify and assist claimants in substantiating a claim for VA benefits have been met.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice consistent with the requirements of the Veterans Claims Assistance Act of 2000 was provided to the Veteran in a December 2008 letter.  Although the notice did not state what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial as required in the context of a claim to reopen, the Board has reopened the Veteran's claim, thus the failure is non prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the duty to notify has been fulfilled.

VA's duty to assist has also been met, as the Veteran's service treatment records and VA treatment records have been associated with the claims file, and he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in June 2012, and the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran was also provided with an adequate VA examination in May 2012.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for TBI is granted.

Service connection for TBI is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


